      Case 1:20-cv-00857-CLM Document 1 Filed 06/17/20 Page 1 of 11                         FILED
                                                                                   2020 Jun-17 PM 02:41
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                            EASTERN DIVISION

MANABU SAEKI,                   )
                                )
           Plaintiff,           )
                                )
v.                              )             Case No. __________________________
                                )
                                )
                                )
JACKSONVILLE STATE UNIVERSITY; )
and JOHN BEEHLER, individually; )
           Defendants.          )


                                  COMPLAINT

                             Jurisdiction and Venue

1.   This is a suit for violation of 42 U.S.C. § 1983. The Plaintiff asserts a violation

     of his rights under 42 U.S.C. § 1981 through 42 U.S.C. § 1983.

2.   The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343

     and 28 U.S.C. §§ 2201 and 2202.

3.   The unlawful employment practices and acts of retaliation about which the

     Plaintiff complains were committed within Calhoun County, Alabama.

                                       Parties

4.   The Plaintiff, Manabu Saeki, is a male of Japanese race, ancestry and/or

     ethnicity who presently resides in Calhoun County, Alabama.

5.   The Defendant, Jacksonville State University (“JSU”) is Plaintiff’s employer

     and an entity subject to suit in the State of Alabama.
        Case 1:20-cv-00857-CLM Document 1 Filed 06/17/20 Page 2 of 11




6.    The Defendant, John Beehler, is, upon information and belief, a resident citizen

      of Calhoun County and subject to suit in the State of Alabama.

                                   COUNT ONE

      Discrimination on the Basis of Race, Ancestry and Ethnicity against
                               Defendant JSU

7.    The Plaintiff has been employed by the Defendant, JSU from August 2008 to

      the present.

8.    At all material times, the Plaintiff has been employed by JSU as an Associate

      Professor.

9.    During his career with Defendant, JSU, the Plaintiff has been an exemplary

      employee.

10.   At all material times, Defendant John Beehler has been the President of

      Defendant JSU. Defendant Beehler is sued in his individual capacity.

11.   In the fall of 2016, the Plaintiff applied for promotion to Professor.

12.   The Plaintiff’s application for promotion was approved by his Dean/Acting

      Department Head.

13.   The Plaintiff’s application for promotion received unanimous approval from his

      departmental peers.

14.   On or about April 27, 2017, despite the approval of his application by the

      Dean/Department Head and departmental peers, Defendant Beehler, as

                                          2
       Case 1:20-cv-00857-CLM Document 1 Filed 06/17/20 Page 3 of 11




      President of Defendant JSU, denied the Plaintiff’s application for promotion to

      Professor.

15.   The alleged reasons provided by the Defendants for the denial are pretext for

      discrimination.

16.   The Defendants have promoted applicants to Professor who do not share the

      Plaintiff’s race, ancestry and/or ethnicity, despite their plainly inferior

      qualifications as compared to the Plaintiff, including but not limited to Lori

      Owens and Timothy Barnett.

17.   Defendant Beehler’s final decision to deny the Plaintiff’s promotion to

      Professor was not subject to administrative review.

18.   At the time of the complained of events, Plaintiff had the clearly established

      statutory right under 42 U.S.C. § 1981 through 42 U.S.C. § 1983 to be free

      from discrimination based on race, ancestry and/or ethnicity in connection with

      his employment by the Defendants.

19.   The violations of the Plaintiff’s rights described herein resulted from the

      actions of Defendant Beehler, who is President of Defendant JSU responsible

      for making final policy for JSU in connection with the area of conduct in

      question - the denial of the Plaintiff’s application for promotion to Professor.

20.   In denying the subject promotion, Defendant Beehler violated Plaintiff’s rights


                                          3
        Case 1:20-cv-00857-CLM Document 1 Filed 06/17/20 Page 4 of 11




      under 42 U.S.C. § 1981 through 42 U.S.C. § 1983 by discriminating against

      him on the basis of his race, ancestry and/or ethnicity.

21.   The unlawfulness of Defendant Beehler discriminating against the Plaintiff on

      the basis of his race, ancestry and/or ethnicity was clearly established at the

      time of the conduct as unlawful discrimination under 42 U.S.C. § 1981 brought

      through 42 U.S.C. § 1983.

22.   At all material times, the Defendants, while acting under color of state law,

      intentionally, willfully, knowingly, maliciously, fraudulently, in bad

      faith, with deliberate indifference and/or without jurisdiction and/or

      justification unlawfully discriminated against the Plaintiff and deprived

      him of his federal statutory rights.

23.   The above-described wrongful conduct on the part of the Defendant, JSU,

      constitutes unlawful discrimination under 42 U.S.C. § 1981 brought through 42

      U.S.C. § 1983.


      WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests the

entry of judgment against the Defendant, JSU for unlawful discrimination, pursuant to

an Order by which the Court:

             (a)   awards compensatory damages for mental anguish;

             (b)   awards back pay, plus interest;

                                             4
        Case 1:20-cv-00857-CLM Document 1 Filed 06/17/20 Page 5 of 11




            (c)      awards equitable relief through front pay or placement into the

            subject position;

            (d)      awards that relief which is fair, reasonable and just;

            (e)      awards a reasonable attorney's fee; and

            (f)      taxes costs against the defendant.

                                    COUNT TWO

      Discrimination on the Basis of Race, Ancestry and Ethnicity against
                    Defendant John Beehler, individually

24.   The Plaintiff has been employed by the Defendant, JSU from August 2008 to

      the present.

25.   At all material times, the Plaintiff has been employed by JSU as an Associate

      Professor.

26.   During his career with Defendant, JSU, the Plaintiff has been an exemplary

      employee.

27.   At all material times, Defendant John Beehler has been the President of

      Defendant JSU. Defendant Beehler is sued in his individual capacity.

28.   In the fall of 2016, the Plaintiff applied for promotion to Professor.

29.   The Plaintiff’s application for promotion was approved by his Dean/Acting

      Department Head.

30.   The Plaintiff’s application for promotion received unanimous approval from his

                                            5
       Case 1:20-cv-00857-CLM Document 1 Filed 06/17/20 Page 6 of 11




      departmental peers.

31.   On or about April 27, 2017, despite the approval of his application by the

      Dean/Acting Department Head and departmental peers, Defendant Beehler, as

      President of Defendant JSU, denied the Plaintiff’s application for promotion to

      Professor.

32.   The Defendants have promoted applicants to Professor who do not share the

      Plaintiff’s race, ancestry and/or ethnicity, despite their plainly inferior

      qualifications as compared to the Plaintiff, including but not limited to Lori

      Owens and Timothy Barnett.

33.   The alleged reasons provided by the Defendants for the denial of the Plaintiff’s

      application for Professor are pretext for discrimination.

34.   Defendant Beehler’s final decision to deny the promotion was not subject to

      administrative review.

35.   At the time of the complained of events, Plaintiff had the clearly established

      statutory right under 42 U.S.C. § 1981 through 42 U.S.C. § 1983 to be free

      from discrimination based on race, ancestry and/or ethnicity in connection with

      his employment by the Defendants.

36.   The violations of the Plaintiff’s rights described herein resulted from the

      actions of Defendant Beehler, who is President of Defendant JSU responsible


                                          6
       Case 1:20-cv-00857-CLM Document 1 Filed 06/17/20 Page 7 of 11




      for making final policy for JSU in connection with the area of conduct in

      question - the denial of the Plaintiff’s application for promotion to Professor.

37.   In denying the subject promotion, Defendant Beehler violated Plaintiff’s rights

      under 42 U.S.C. § 1981 through 42 U.S.C. § 1983 by discriminating against

      him on the basis of his race, ancestry and/or ethnicity.

38.   The unlawfulness of Defendant Beehler discriminating against the Plaintiff on

      the basis of his race, ancestry and/or ethnicity was clearly established at the

      time of the conduct as unlawful discrimination under 42 U.S.C. § 1981 brought

      through 42 U.S.C. § 1983.

39.   At all material times, the Defendants, while acting under color of state law,

      intentionally, willfully, knowingly, maliciously, fraudulently, in bad faith,

      with deliberate indifference and/or without jurisdiction and/or justification

      unlawfully discriminated against the Plaintiff and deprived him of his

      federal statutory rights.

40.   The above-described wrongful conduct on the part of the Defendant, John

      Beehler, constitutes unlawful discrimination under 42 U.S.C. § 1981 brought

      through 42 U.S.C. § 1983.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests the

      entry of judgment against the Defendant, John Beehler, for unlawful


                                          7
       Case 1:20-cv-00857-CLM Document 1 Filed 06/17/20 Page 8 of 11




      discrimination, pursuant to an Order by which the Court:

                            (a)   awards compensatory damages for mental anguish;

                            (b)   awards back pay, plus interest;

                            (c)   awards equitable relief through front pay or

                                  placement into the subject position;

                            (d)   awards that relief which is fair, reasonable and just;

                            (e)   awards a reasonable attorney's fee; and

                            (f)   taxes costs against the defendant.

                                  COUNT THREE

                          Retaliation against Defendant JSU

41.   After the Defendants denied the Plaintiff’s application for promotion, he

      engaged in protected activity by filing a Charge of Discrimination with the

      Equal Employment Opportunity Commission on August 28, 2017 in which

      he asserted that the Defendants discriminated against him when they denied

      said application.

42.   Subsequent to the Plaintiff engaging in said protected activity, the Defendant

      through its agents and/or employees made unjustified allegations of student

      complaints regarding the Plaintiff’s work performance.

43.   Subsequent to the Plaintiff engaging in said protected activity, the Defendant


                                           8
       Case 1:20-cv-00857-CLM Document 1 Filed 06/17/20 Page 9 of 11




      through its agents and/or employees issued an unjustified downgraded

      performance evaluation to the Plaintiff.

44.   Subsequent to the Plaintiff engaging in said protected activity, the

      Defendant, through its agents and/or employees, ignored the Plaintiff’s

      request to submit another application for promotion to the position of

      professor.

45.   Subsequent to the Plaintiff engaging in said protected activity, the

      Defendant, through its agents and/or employees, isolated the Plaintiff by

      failing to communicate with him and ceasing to invite him to social

      gatherings.

46.   A causal connection exists between the Plaintiff’s participation in said

      protected activity and the adverse employment actions described above.

47.   At the time of the complained of events, Plaintiff had the clearly established

      statutory right under 42 U.S.C. § 1981 through 42 U.S.C. § 1983 to be free

      from retaliation for engaging in protected activity in connection with his

      employment by the Defendants.

48.   In retaliating against the Plaintiff in connection with the terms and conditions of

      his employment, the Defendant violated Plaintiff’s rights under 42 U.S.C. §

      1981 through 42 U.S.C. § 1983.


                                           9
       Case 1:20-cv-00857-CLM Document 1 Filed 06/17/20 Page 10 of 11




49.   The unlawfulness of the Defendant retaliating against the Plaintiff was clearly

      established at the time of the conduct as unlawful retaliation under 42 U.S.C. §

      1981 brought through 42 U.S.C. § 1983.

50.   At all material times, the Defendant, while acting under color of state law,

      intentionally, willfully, knowingly, maliciously, fraudulently, in bad

      faith, with deliberate indifference and/or without jurisdiction and/or

      justification unlawfully retaliated against the Plaintiff and deprived

      him of his federal statutory rights.

51.   The above-described wrongful conduct on the part of the Defendant constitutes

      unlawful retaliation under 42 U.S.C. § 1981 brought through 42 U.S.C. § 1983.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests the

entry of judgment against the Defendant, JSU for unlawful retaliation, pursuant to an

Order by which the Court:

             (a)   awards compensatory damages for mental anguish;

             (b)   awards that relief which is fair, reasonable and just;

             (c)   awards a reasonable attorney's fee; and

             (d)   taxes costs against the defendant.

             PLAINTIFF REQUESTS A TRIAL BY STRUCK JURY.

                                        s/Adam P. Morel
                                        Adam P. Morel
                                        ATTORNEY FOR PLAINTIFF

                                             10
     Case 1:20-cv-00857-CLM Document 1 Filed 06/17/20 Page 11 of 11




OF COUNSEL:

LAW OFFICES OF ADAM MOREL, P.C.
512 Montgomery Highway, Suite 512
Birmingham, AL 35216
Telephone: (205) 252-8841
Facsimile: (205) 822-6197
Email:     adam@morellawfirm.com




                                   11
